Citation Nr: 1000503	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-30 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for residuals of a tear of 
the medial collateral ligament from the tibial insertion with 
chondromalacia of the right patella, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to 
October 1978.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2007 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in New Orleans, Louisiana.  
	
The Board notes that in an April 2009 VA Form 21-4138, the 
Veteran raised the issue of psychiatric problems as secondary 
to his service-connected right knee disorder.  This issue is 
referred to the RO for all appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a Veteran alleges that his 
service-connected disability has worsened since he was 
previously examined, a new examination may be required to 
evaluate the current degree of impairment. See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997).  (finding a Veteran is 
entitled to a new examination after a two-year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity).  Here, at 
the Veteran's April 2009 hearing he testified that his right 
knee disorder has worsened in severity since his last VA 
examination of March 2007.  Specifically, he testified that 
he now experiences worsened instability in the right knee and 
increased pain.  Also, the Board notes that the March 2007 VA 
examiner did not conduct complete range of motion findings, 
including a range of motion measurement for extension.  A 
current and more complete VA examination must be afforded 
before the claim can be properly adjudicated.  

Further, the Board notes that at the April 2009 hearing the 
Veteran and his representative devoted most of their efforts 
toward arguing for the assignment of an extraschedular 
rating.  The Veteran contends that his disability causes 
marked interference with his employment as a truck driver 
because of the fact that his knee symptomatology is greatly 
exacerbated by the act of driving and he cannot take any 
prescription medication for the pain due to employment 
regulations.  He also argued that he cannot participate in 
any form of exercise due to his knee disability, and as a 
result his diabetes and hypertension have worsened.  The 
Veteran submitted medical evidence from his private physician 
supporting these contentions.  He also argued that his right 
knee disability has caused marital difficulties as it 
precludes intimacy at times.  Given that there is lay and 
medical evidence to suggest that the Veteran's service-
connected right knee disability may present an unusual and 
exceptional condition causing a marked interference with 
employment, a remand is further warranted for consideration 
of whether referral for an extraschedular rating is 
appropriate for the agency of original jurisdiction. 38 
C.F.R. § 3.321 (2009).

Finally, the Board notes that in a March 2007 VA Form 21-4142 
the Veteran indicated that he received treatment at the VA 
medical center in New Orleans, Louisiana in March 2007.  As 
the Veteran's April 2009 testimony indicated he does not 
currently receive VA treatment, it is unclear whether in the 
March 2007 form Veteran was referring to the March 2007 VA 
examination or current outpatient treatment.  The Board notes 
that no current VA treatment notes are of record; the most 
current VA treatment records are dated from the 1990s.  As 
such, the RO should clarify the situation and any outstanding 
VA treatment records should be obtained and associated with 
the file.  

Accordingly, the case is REMANDED for the following action:

1.  Clarify with the Veteran whether he 
currently receives VA treatment for his 
right knee disability.  If he has, obtain 
and associate with the claims file all 
treatment records from the VAMC 
facilities identified by the Veteran.  Do 
not associate duplicate records with the 
file.  

2.  After obtaining any outstanding 
records, schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and severity of his 
service- connected right knee disability.  
The examiner should review the claims 
folder and should note that review in the 
examination report.  A rationale for all 
opinions must be provided.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
conducted, and all findings should be 
reported in detail. Ask the examiner to 
discuss all findings in terms of the 
diagnostic codes.  The pertinent rating 
criteria must be provided to the 
examiner, and the findings reported must 
be sufficiently complete to allow for 
rating under all alternate criteria.  The 
opinion should specifically address the 
following:

a) Set forth all current complaints, 
findings and diagnoses pertaining to the 
Veteran's right knee disability.

b) Provide range-of-motion and repetitive 
motion findings in both flexion and 
extension of the right knee.

c) State whether the Veteran has 
recurrent subluxation or lateral 
instability of the right knee, and if so, 
whether it is slight, moderate, or 
severe.

d) Describe findings as to any weakness, 
fatigability, incoordination, or excess 
motion.

e) Describe the presence or absence of 
pain, as well as functional impairment.

f) State what impact, if any, the 
Veteran's right knee disability has on 
his employment and daily living 
activities and whether such disability 
has resulted in any periods of 
hospitalization.

3.  Then, readjudicate the claim with 
consideration of whether referral for 
consideration of an extraschedular rating 
is warranted.  Provide reasons and bases 
if referral is not warranted.  If action 
remains adverse, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow the 
appropriate time for response.  Then, 
return the case to the Board.

The Veteran is hereby notified that it is his responsibility 
to report for the examination scheduled in connection with 
this REMAND and to cooperate in the development of his case. 
The consequences of failure to report for a VA examination 
without good cause may include denial of his claim. 38 C.F.R. 
§§ 3.158, 3.655 (2009).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).


